internal_revenue_service number release date index number ------------------------------ ------------------------------ ------------------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-129082-04 date july ------- ------------------------------------ -------- ----------------------- this letter responds to a letter dated date submitted on behalf of x legend x -------------------------------------------------- state date year dear ------------- requesting a ruling under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code facts members of x sold their membership interests beginning in year x adjusted its partnership_interest as permitted by sec_743 but inadvertently failed to timely file the election to adjust the basis of its property under sec_754 law and analysis property where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year with respect to which the election x is a partnership formed in accordance with the laws of state on date various section sec_754 provides a partnership may elect to adjust the basis of partnership sec_301_9100-1 through provide the standards the plr-129082-04 was filed and all subsequent years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year including extensions under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 elections sec_301_9100-3 provides extensions for time for making elections that do not meet the requirements of sec_301_9100-2 provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of sixty days following the date of this letter to make a sec_754 election the election should be made in a written_statement attached to the partnership’s return for the taxable_year during which the distribution or transfer occurred filed with the applicable service_center a copy of this letter should also be attached a copy of this letter is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether or not x is a partnership for federal tax purposes based on the information submitted and the representations made we conclude sec_301_9100-2 provides automatic extensions of time for making certain requests for relief under sec_301_9100-3 will be granted when the taxpayer plr-129082-04 the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this ruling will be sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
